Case: 21-10017     Document: 00516394852          Page: 1    Date Filed: 07/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        July 14, 2022
                                   No. 21-10017
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andrew Taylor,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-180-1


   Before Jolly, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Andrew Taylor appeals his 120-month sentence for being a felon in
   possession of a firearm, contending a sentencing enhancement for previous
   crimes of violence was erroneously applied. Though the district court
   disclaimed reliance on the erroneous Guidelines calculation, it referenced the
   Guidelines and their influence several times in Taylor’s sentencing.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10017      Document: 00516394852           Page: 2   Date Filed: 07/14/2022




                                     No. 21-10017


          Accordingly, the government cannot establish harmless error on this
   record. Thus, we vacate his sentence and remand for further proceedings.
                                          I.
          After being apprehended on suspicion of participating in two separate
   shootings, Taylor pleaded guilty to one count of being a felon in possession
   of a firearm. Taylor has prior convictions for offenses including burglary of a
   habitation, robbery by threats, and assault causing bodily injury with a family
   violence enhancement (assault family violence).
          At sentencing, the district court ruled, over the defense’s objection,
   that Taylor’s prior conviction for assault was a crime of violence that made
   him eligible for an enhancement under the Sentencing Guidelines. Taylor’s
   sentencing range of 84 to 105 months imprisonment was thus increased to
   120 to 150 months. The district court disclaimed reliance on the Guidelines,
   stating that “even if my Guideline calculations here today are later
   determined to be incorrect, the 120-month sentence . . . would have still been
   the same sentence that I would have imposed otherwise based on my review
   of the 3553(a) factors.” In its written statement, the district court also noted
   that “[e]ven if the [G]uideline calculations are not correct, this is the
   sentence the Court would otherwise impose under” 18 U.S.C. § 3553.
          However, the district court also made repeated reference to the
   incorrect Guideline range at sentencing. In imposing the statutory maximum,
   the court noted that it considered “all the factors set forth in” 18 U.S.C.
   § 3553(a), “including especially the advisory sentencing guidelines . . . .”
   Sentencing Transcript at 14 (emphasis added); see id. at 9 (“Without [the
   statutory maximum], under the [G]uidelines you would have been looking at
   a 120 to 150-month sentence”); id. (“[I]f I had not granted the objection”
   pertaining to “the ACCA, you would have been looking at, under the
   [G]uidelines, 188 months to 235 months”); id. (noting that the court did not




                                          2
Case: 21-10017      Document: 00516394852          Page: 3   Date Filed: 07/14/2022




                                    No. 21-10017


   “believe, in probably over 300 sentencings at this point, that [it had] seen a
   felon in possession with this large of numbers”); id. at 18 (“[Y]ou were
   looking at anywhere from 120 months to 150 months, and if I wouldn’t have
   granted that objection, under the [G]uidelines you were looking [at] up to 235
   months.”). But see id. at 5 (noting that much of the discussion was “academic
   given that . . . defendant’s statutory numbers or guideline numbers do go
   beyond the statutory maximum”).
                                         II.
          At issue is whether the district court’s interpretation of the
   Sentencing Guidelines constitutes harmless error. We review “the
   sentencing court’s interpretation or application of the Sentencing Guidelines
   de novo” while reviewing factual findings for clear error. United States v.
   Robinson, 741 F.3d 588, 598–99 (5th Cir. 2014) (citing United States v. Neal,
   578 F.3d 270, 273 (5th Cir. 2009)).
          Under Texas law, a person commits assault if he “intentionally,
   knowingly, or recklessly causes bodily injury to another, including the
   person’s spouse.” Tex. Penal Code § 22.01(a)(1) (emphasis added). While
   Taylor’s appeal was pending, the Supreme Court determined in Borden v.
   United States that crimes that can be committed with a mens rea of
   recklessness are not violent felonies under the ACCA. 141 S. Ct. 1817, 1834
   (2021). Similarly, this court has “interpreted U.S.S.G. § 4B1.2(a)(1)’s force
   clause to also exclude crimes that can be committed negligently or recklessly
   from the definition of ‘crime of violence.’” United States v. Garner, 28 F.4th
   678, 682 (5th Cir. 2022). Given that assault can be committed recklessly,
   Taylor’s prior assault conviction does not constitute a crime of violence
   under the Guidelines. See United States v. Greer, 20 F.4th 1071, 1075 (5th Cir.
   2021) (holding that a conviction for assault family violence “no longer
   qualifies as a crime of violence because the only force element in those




                                          3
Case: 21-10017      Document: 00516394852           Page: 4    Date Filed: 07/14/2022




                                     No. 21-10017


   statutory subsections includes a mens rea of recklessness”). The district
   court therefore erred in its Guidelines calculation.
          There are two paths to harmless error in Guidelines calculation. First,
   “a [G]uidelines calculation error is harmless where the district court has
   considered the correct [G]uidelines range and has stated that it would impose
   the same sentence even if that range applied.” United States v. Richardson,
   676 F.3d 491, 511 (5th Cir. 2012).
          Here, the government has not shown that the court considered the
   correct Guidelines range of 84 to 105 months, so this avenue is closed. This
   court has found consideration of an alternative range where the district court
   does not explicitly note it. See United States v. Bonilla, 524 F.3d 647, 656 (5th
   Cir. 2008) (holding that a district court considered a lower sentencing range
   despite the fact that the court “did not comment on the guideline ranges that
   would apply . . . without enhancement”), overruled on other grounds by United
   States v. Reyes-Contreras, 910 F.3d 169, 178 (5th Cir. 2018) (en banc).
   However, Bonilla is distinguishable as the alternative range was mentioned in
   the PSR or objections thereto. See id. Here, the alternative range is not
   mentioned in the PSR or objections, so it cannot be shown that the district
   court considered it.
          The second path to harmlessness for an erroneous Guidelines
   calculation is “if the proponent of the sentence ‘convincingly demonstrates
   both (1) that the district court would have imposed the same sentence had it
   not made the error, and (2) that it would have done so for the same reasons
   it gave at the prior sentencing.’” Richardson, 676 F.3d at 511 (quoting United
   States v. Ibarra-Luna, 628 F.3d 712, 714 (5th Cir. 2010)). In other words,
   sentencing error must not be “influenced in any way by the erroneous
   Guidelines calculation.” United States v. Martinez-Romero, 817 F.3d 917, 924
   (5th Cir. 2016) (quoting Ibarra-Luna, 628 F.3d at 719).




                                          4
Case: 21-10017      Document: 00516394852           Page: 5     Date Filed: 07/14/2022




                                     No. 21-10017


          Although the district court disclaimed reliance on the Guidelines,
   proving harmless error is a “heavy burden.” Richardson, 676 F.3d at 511. It is
   not sufficient for the district court to “say the same sentence would have
   been imposed but for the error.” United States v. Tanksley, 848 F.3d 347, 353
   (5th Cir. 2017). Rather, such a statement should be “firm, plain, . . . clear,”
   and made without equivocation. United States v. Castro-Alfonso, 841 F.3d
   292, 298 (5th Cir. 2016).
          Given the district court’s references to the Guidelines, the statement
   disclaiming reliance on them is not enough to render the error harmless.
   While reference to the Guidelines does not, per se, show their influence, the
   district court’s emphasis on them and its statement that they were especially
   considered in sentencing preclude the requirement for harmlessness that the
   district court cannot be “influenced in any way by the erroneous Guidelines
   calculation.” Martinez-Romero, 817 F.3d at 924 (quoting Ibarra-Luna, 628
   F.3d at 719). Similarly, though imposing the maximum sentence is
   “relevant” to showing that the court did not rely on the Guidelines, it does
   not overcome the court’s repeated references to the Guidelines range,
   especially because the district court imposed the sentence concurrent with
   the related state case, potentially aligning the time to be served to the bottom
   of the Guidelines. United States v. Groce, 784 F.3d 291, 296 (5th Cir. 2015),
   superseded by regulation on other grounds as stated in United States v. Halverson,
   897 F.3d 645, 651 (5th Cir. 2018).
          In sum, given the extensive references to the erroneous Guidelines
   range, the government has failed to establish that the Guidelines calculation
   error was harmless.
                            *              *              *
          For the above reasons, we VACATE Taylor’s sentence and
   REMAND for resentencing consistent with this opinion.




                                           5